claims were not properly raised in a petition for a writ of coram nob is
                  because they were claims arising from alleged factual errors that are on
                  the record, or they involved legal and not factual errors.    See id. at ,
                  310 P.3d at 601-02. Moreover, appellant has previously litigated several
                  post-conviction petitions for a writ of habeas corpus and appellant failed to
                  demonstrate that he could not have raised his current claims in those
                  petitions.'     See id. (explaining that it is the petitioner's burden to
                  demonstrate that he could not have reasonably raised his claims at an
                  earlier time). Therefore, the district court did not err in denying the
                  petition.
                                 To the extent the district court construed the petition as a
                  post-conviction petition for a writ of habeas corpus, the district court
                  correctly concluded that the petition was procedurally barred. Appellant's
                  petition was filed more than 12 years after entry of the judgment of
                  conviction on July 10, 2001. Thus, appellant's petition was untimely
                  filed. 3 See NRS 34.726(1). Moreover, appellant's petition was successive
                  because he had previously filed three post-conviction petitions for a writ of
                  habeas corpus, and it constituted an abuse of the writ to the extent he
                  raised claims new and different from those raised in previous petitions.
                  See NRS 34.810(2). Appellant's petition was procedurally barred absent a


                        2De  La Hoya v. State, Docket No. 64352 (Order of Affirmance, April
                  10, 2014); De La Hoya v. Warden, Docket No. 62811 (Order of Affirmance,
                  October 16, 2013). Appellant also filed a post-conviction petition for a writ
                  of habeas corpus in the district court on February 4, 2008, but appellant
                  did not appeal the district court's denial of that petition.

                        3 No    direct appeal was taken.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1907A    e0
                demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2). Appellant's claims were reasonably available to
                be raised in his earlier post-conviction petitions.   See Hathaway v. State,
                119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). Therefore, the district
                court did not err in denying the petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                 PiekoAtii          J.
                                                    Picke:-HH:



                                                    Parraguirre



                                                    Saitta


                cc: Hon. Valorie J. Vega, District Judge
                     Jorge De La Hoya
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A